        Case 1:17-cv-02050-MBH Document 18 Filed 09/10/19 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **        *
                                             *
  MPF BAYFIELD ACQUISTION, LP,               *
                    Plaintiff,               *
                                             *
             v.                              *   No. 17-2050C
                                             *   Filed: September 10, 2019
  UNITED STATES,                             *
                    Defendant.               *
                                             *
     * * * * * * * * * * * * * * * * **      *

                                       ORDER


       The court is in receipt of the parties’ September 10, 2019 joint stipulation of
dismissal with prejudice of the above-captioned case. Pursuant to Rule 41(a)(1)(A)(ii) of
the Rules of the United States Court of Federal Claims (2019), this court ORDERS that
this case be DISMISSED with prejudice, with each party to bear its own costs and fees.


      IT IS SO ORDERED.

                                                    s/Marian Blank Horn
                                                    MARIAN BLANK HORN
                                                             Judge
